Citation Nr: 0917765	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Air 
Force from October 1976 to November 1978 and in the United 
States Army from November 1980 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection.  

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In May 2007, the Veteran filed a formal claim for nonservice-
connected pension, but there is no evidence in the claims 
folder that the pension claim has been adjudicated.  This 
matter is referred to the RO for appropriate action.  

The Veteran has been diagnosed with major depressive 
disorder, recurrent, atypical.  In Compensation Section III 
of the Veteran's February 2006 claim, she noted that she 
experiences depression with suicidal tendencies that were 
related to the trauma that occurred during service.  In her 
August 2006 responses to the PTSD questionnaire, the Veteran 
noted that she went into a deep depression during service 
right after she had her abortion.  This matter is referred to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

In the Veteran's August 2006 responses to VA Form 21-0781a 
(Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to Personal 
Trauma), in her August 2006 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), and in her May 2007 VA Form 21-526 
(Veteran's Application for Compensation and/or Pension), she 
stated that she receives disability payments from the Social 
Security Administration (SSA).  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his or her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  When there are records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain relevant records from that Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  There is no 
evidence in the claims folder that the RO sought the relevant 
SSA records.  Thus, a remand is necessary to obtain the 
disability claim records from the SSA.  

The Veteran also identified in specific detail several VA 
facilities at which she received psychiatric treatment since 
her first time of VA treatment in 2000.  But of all the 
identified records, only those from her September 2004 
inpatient treatment at the VA Medical Center (VAMC) in 
Brockton, Massachusetts, were obtained.  (And the Veteran 
submitted incomplete treatment records from the Northampton 
VAMC in Leeds, Massachusetts.)  VA medical treatment records 
are deemed to be within the control of VA and all of the 
records should have been included in the record, as they may 
be determinative of the claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

A remand is therefore necessary for the purpose of obtaining 
any treatment records dated since 1999 at the following VA 
facilities identified by the Veteran:  VA Connecticut Health 
Care System, West Haven Campus (to include from December 2000 
to April 2002); VAMC, Providence, Rhode Island (to include 
from November 2002 to February 2004); VAMC, White River 
Junction, Vermont (to include records during September 2005); 
Edith Nourse Rogers Memorial Veterans Hospital, Bedford, 
Massachusetts (to include from July 2003 to November 2003); 
Northampton VAMC, Leeds, Massachusetts (to include treatment 
in July 2005 and from May 2006 to June 2006); Hyannis 
Outpatient Clinic, Hyannis, Massachusetts (to include from 
February 2004 to February 2005); and the Springfield 
Outpatient Clinic and Community Care Center, Springfield, 
Massachusetts (to include from October 2005 to 
February 2006).  

In a September 2004 treatment record, an examiner recorded 
that the Veteran was seen briefly by a psychiatrist in 1990.  
September 2004 Psychiatric Admission Assessment Note, 
Brockton VAMC.  The Veteran reported that she went two times 
due to symptoms the examiner described as similar to panic 
attacks, but the Veteran did not follow up with her 
appointments.  Those records may be helpful in substantiating 
her claim because they are closer in time to her period of 
Army service than the other records identified by the 
Veteran.  The RO/AMC should ask the Veteran to identify those 
1990 psychiatrist's records and either submit them or provide 
VA with an authorization form so VA can obtain them.  

The Veteran's PTSD claim is based on an in-service personal 
assault.  VA regulations provide that evidence of behavior 
changes-such as a request for transfer to another military 
duty assignment; a deterioration in work performance; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained social behavior changes-
can indicate that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  

But the claims folder does not contain the Veteran's complete 
personnel records.  Specifically, there are no performance 
evaluations in the file-either from before the purported 
assault or after it.  In addition, not all the documents 
relating to the Veteran's discharge from the Army are in the 
record because no psychiatric evaluation related to her 
discharge is present.  Nor are there records of counseling 
with respect to all of the Article XVs.  In order to evaluate 
properly any transfers o another military duty assignment, 
deterioration in work performance, or depression, panic 
attacks, or anxiety during service, the RO/AMC should obtain 
the Veteran's official military personnel file (OMPF).   

In addition, the Veteran has stated that she went to the 
military police in order to file a restraining order against 
Sergeant N.  Although the RO determined that there was no 
evidence of such a restraining order in the record, the 
claims folder does not show that any effort was made to 
assist the Veteran by trying to obtain the relevant records 
of the military police.  The RO/AMC should contact the 
Veteran to provide details as to when and where that 
restraining order was obtained and make arrangements to 
obtain those military police records and associate them with 
the claims folder.      

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence in order to 
decide the claim.  A compensation and pension (C&P) 
examination was conducted in April 2007, but the report does 
not contain sufficient competent medical evidence to support 
a decision.  For example, the examiner did not review the 
claims folder, so evidence of other accounts of the Veteran's 
in-service stressors, of behavior changes, and of her medical 
history were not considered by the examiner.  The examiner 
also did not identify what stressor(s) supported the 
diagnosis of PTSD.  In fact, the examiner did not provide a 
opinion in the report as to whether the Veteran's PTSD was 
related to her military service.  It contained no rationale 
whatsoever to support the diagnosis.  And although the 
examiner's attention was directed to the need for a medical 
opinion as whether any changes in behavior of the Veteran 
would corroborate that her claimed in-service stressors 
occurred, the examiner said nothing on that topic.  Once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Here, a supplemental medical opinion is required.  

Under VA regulations, regardless how credible the Veteran is 
in relating it, a Veteran's account of an in-service PTSD 
stressor, alone, is insufficient to establish that the 
incident occurred.  38 C.F.R. § 3.304(f).  The regulations 
require that there be credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
That supporting evidence can be from sources other than 
military records, such as law enforcement reports or 
pregnancy tests.  38 C.F.R. § 3.304(f)(3).  In addition, 
evidence of behavior changes following the claimed assault 
may be used to corroborate that the in-service personal 
assault occurred.  38 C.F.R. § 3.304(f)(3).  To determine 
whether the behavior changes indicate that a personal assault 
occurred, the evidence may be submitted to a medical 
professional for an opinion as to whether it indicates that a 
personal assault occurred in service.  38 C.F.R. 
§ 3.304(f)(3).  

After all of the development required by this Remand has been 
completed, if the record contains credible evidence that one 
or more claimed in-service stressors occurred, the RO/AMC 
should make arrangements to obtain an opinion from a medical 
professional knowledgeable in evaluating PTSD as to whether 
there is a connection between the Veteran's corroborated in-
service stressor(s) and her current PTSD.  The RO/AMC must 
inform the examiner as to which stressor(s) have been 
corroborated. 

If, on the other hand, the evidence in the record does not 
establish that one or more claimed in-service stressors 
occurred, the RO/AMC should make arrangements to obtain a 
medical opinion as to whether any evidence of behavior 
changes following the claimed assaults indicates that a 
personal assault occurred.  And if the examiner determines 
that the behavior change evidence indicates that a personal 
assault occurred, the medical professional should then 
provide an opinion as to whether there is a connection 
between the Veteran's corroborated in-service stressor(s) and 
her current PTSD.  

If it is not possible for the examiner to provide the 
requested opinions without a physical examination of the 
Veteran, then the RO/AMC should schedule an appropriate 
examination.  The Veteran is hereby notified that if an 
examination is scheduled, it is her responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the notices sent to the Veteran concerning the 
information and evidence needed to substantiate her PTSD 
claim based on personal assault did not advise the Veteran 
that evidence of behavior changes may constitute credible 
supporting evidence of the stressor, as is required by 
38 C.F.R. § 3.304(f)(3).  Thus, a notice that includes that 
information must be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Send the Veteran a notice letter that 
includes the following:  

(a) an explanation that evidence of 
changes in behavior following the claimed 
assault may constitute credible supporting 
evidence of her claimed in-service 
stressors and a request that the Veteran 
submit any such evidence, even if it is 
from a source other than her service 
records; 
(b)  a request to identify, and provide an 
authorization for the records of, the 
psychiatrist from whom she sought 
treatment in 1990; and 

(c) a request to identify when (within a 
2-month period) she obtained a restraining 
order against Sergeant N. and any 
identifying information (location, unit, 
etc.) about the military police unit 
through whom that restraining order was 
obtained.    

2.  Make arrangements to obtain the 
Veteran's disability claim records from 
the Social Security Administration.  

3. Make arrangements to obtain all VA 
treatment records dated from 1999 to the 
present at the following VA facilities: 

(a) VA Connecticut Health Care System, 
West Haven Campus (to include from 
December 2000 to April 2002); 

(b) VAMC, Providence, Rhode Island (to 
include from November 2002 to February 
2004); 

(c) VAMC, White River Junction, Vermont 
(to include records during September 
2005); 

(d) Edith Nourse Rogers Memorial Veterans 
Hospital, Bedford, Massachusetts (to 
include from July 2003 to November 2003); 

(e) Northampton VAMC, Leeds, Massachusetts 
(to include treatment in July 2005 and 
from May 2006 to June 2006); 

(f) Hyannis Outpatient Clinic, Hyannis, 
Massachusetts (to include from February 
2004 to February 2005); and 

(g) the Springfield Outpatient Clinic and 
Community Care Center, Springfield, 
Massachusetts (to include from October 
2005 to February 2006).  

4.  Make arrangements to obtain the 
military police records relating to the 
restraining order the Veteran obtained 
against Sergeant N. 

5.  Make arrangements to obtain the 
Veteran's official military personnel file 
(OMPF), especially her performance 
evaluations, any counseling records with 
respect to her Article XVs, any references 
to a request for transfer to another duty 
station, and any psychiatric evaluations 
that may have been produced in conjunction 
with her discharge proceedings.  

6.  After all of the above development has 
been completed and the additional evidence 
has been associated with the claims 
folder, the RO/AMC should make a 
determination whether there is credible 
supporting evidence that the claimed in-
service stressor(s) occurred.  

7.  Thereafter, the RO should request a 
medical opinion from a medical 
professional knowledgeable in evaluating 
PTSD. The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.   If the requested opinions are 
not possible without conducting another 
physical examination of the Veteran, the 
RO/AMC should schedule an examination for 
the Veteran.   

(a)  If the RO/AMC determines that the 
Veteran's in-service stressors are 
supported by credible evidence that they 
occurred, the RO/AMC must specify, for the 
examiner, the stressor or stressors 
determined to be established by the 
record.  The examiner should further be 
instructed that only those events may be 
considered for the purpose of the 
following determinations:  

(i) Are the corroborated in-service 
stressors sufficient to have caused the 
current psychiatric symptoms?  and 

(ii) Have the diagnostic criteria to 
support a diagnosis of PTSD been satisfied 
by both the corroborated in-service 
stressors and the current symptomatology?  
The diagnosis should conform to the 
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth ed.) (DSM-IV).  
For each opinion, complete rationale 
should be provided.  

(b) If the RO/AMC does not determine that 
the Veteran's in-service stressors are 
supported by credible evidence that they 
occurred, the examiner must address the 
following:  

(i)  Is there evidence in the claims 
folder of changes in behavior following 
the claimed in-service personal assault(s) 
that indicates that the claimed in-service 
personal assault(s) occurred?  In 
responding, the examiner should identify 
the evidence relied upon and the complete 
rationale for the conclusion.  

(ii)  If the answer to (i) is yes, the 
examiner should consider only those 
corroborated events and provide an opinion 
as to the following:  

(A) Are those in-service stressors 
corroborated by behavioral changes 
sufficient to have caused the current 
psychiatric symptoms?  and 

(B) Have the diagnostic criteria to 
support a diagnosis of PTSD been satisfied 
by both the corroborated in-service 
stressors and the current symptomatology?  
The diagnosis should conform to the DSM-
IV.  For each opinion, the complete 
rationale should be provided.  

8.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



